ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4721



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARK ANTHONEY RICKETTS,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-393)


Submitted:   June 8, 2005                  Decided:   July 18, 2005


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey B. Welty, Durham, North Carolina, for Appellant.       Anna
Mills Wagoner, United States Attorney, Michael A. DeFranco, Michael
F. Joseph, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark Anthony Ricketts appeals from the judgment of the

district court convicting him of conspiracy to distribute cocaine

base, distribution of cocaine base, and possession with intent to

distribute cocaine base, all in violation of 21 U.S.C. §§ 841, 846

(2000). We previously affirmed Ricketts’ convictions and sentence.

However, Ricketts petitioned for rehearing, and we granted that

petition based on the Supreme Court’s intervening decision in

United States v. Booker, 125 S. Ct. 738 (2005).          Finding that the

district   court’s    imposition    of     sentence   under   a    mandatory

application of the Sentencing Guidelines did not impact Ricketts’

substantial rights, we again affirm his convictions and sentence.

           Ricketts first claims that the district court erred in

denying his motion for a judgment of acquittal made pursuant to

Fed. R. Crim. P. 29.        Ricketts alleges a variance between the

indictment, which charged a single conspiracy, and the evidence at

trial, which Ricketts claims supports multiple conspiracies.              This

court has held that “[a] multiple conspiracy instruction is not

required   unless    the   proof   at    trial   demonstrates     that    [the

defendants] were involved only in ‘separate conspiracies unrelated

to the overall conspiracy charged in the indictment.’”                   United

States v. Kennedy, 32 F.3d 876, 884 (4th Cir. 1994).          The fact that

one or some of the participants may have been unknown to the others

is not dispositive.    See United States v. Gray, 47 F.3d 1359, 1368


                                   - 2 -
(4th Cir. 1995).     Rather, the question is whether there is “an

overlap of key actors, methods, and goals.”             United States v.

Strickland, 245 F.3d 368, 385 (4th Cir. 2001) (internal quotation

marks and citations omitted).         We conclude there is such an

overlap.   The evidence supports the conclusion that Ricketts and

his coconspirators (Christopher Sumner, Orel Dawes, and Richard

Moore) shared a common purpose to facilitate the distribution of

narcotics and thus were involved in the single conspiracy charged

in the indictment.   Accordingly, we deny this claim.

           Ricketts next claims that the district court erred in

excluding the expert testimony of a scientist in the field of

spectrographic voice analysis.       Expert testimony is admissible

under Fed. R. Evid. 702 if it concerns: (1) scientific, technical,

or other specialized knowledge, that (2) will aid the jury or other

trier of fact to understand or resolve a fact at issue.                  See

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592

(1993).    We   conclude   the   proffered   evidence    was   lacking    in

probative value because it did not make “more probable or less

probable” a fact of consequence to the jury.        See Fed. R. Evid.

401.   To the contrary, the evidence demonstrated only that no

“meaningful” scientific analysis was possible. Given this fact, we

find no abuse of discretion in the district court’s decision to

exclude the testimony of the witness.     See Gen Elec. Co. v. Joiner,

522 U.S. 136, 139 (1997) (stating standard of review).


                                  - 3 -
           Ricketts also claims that the district court erred in

dismissing a juror for cause based on the juror’s alleged bias

against law enforcement officers.          Because Ricketts did not object

to the juror’s dismissal at trial, we review this claim for plain

error.    See United States v. Olano, 507 U.S. 725, 732-34 (1993).

The ultimate issue in a dismissal for cause is whether the juror

“could be fair and impartial and decide the case on the facts and

law presented.”       United States v. Capers, 61 F.3d 1100, 1105 (4th

Cir. 1995).     Our review of the record discloses no error on the

part of the court.        The juror responded under questioning by the

court that he was “bothered” by the police and “really mad” at

their behavior two years previously in handling criminal charges

against   him   that    eventually   were     dismissed.      He    raised   this

information on his own volition and not at the prodding of the

court or counsel.         Accordingly, we conclude that it was not

unreasonable for the district court to strike the juror for cause.

           Finally, we consider the impact of United States v.

Booker, 125 S. Ct. 738 (2005), on the district court’s imposition

of sentence under a mandatory sentencing guidelines scheme.                    In

Booker,   the   Supreme    Court   ruled     that   the   Sixth    Amendment   is

violated when a district court, acting pursuant to the Sentencing

Reform Act and the Guidelines, imposes a sentence greater than the

maximum guideline sentence authorized by the facts found by the

jury alone.     Id.    In United States v. Hughes, 401 F.3d 540 (4th


                                     - 4 -
Cir. 2005), we concluded that such a violation is error, that the

error is plain, and that it affects a defendant’s substantial

rights.    Id. at 547-48.         However, we have declined to presume

prejudice on the mere basis of the application of a mandatory

guidelines scheme in the absence of a Sixth Amendment violation.

See United States v. White, 405 F.3d 208, 223 (4th Cir. 2005).

Instead,   the    burden    falls      on   a   defendant   to    show     that   the

application      of   the   guidelines       affected    the     outcome    of    the

proceedings.     Id. (relying on United States v. Olano, 507 U.S. 725

(1993)).

           Our    review    of   the    record    does   not     reveal    that   the

district court’s application of the mandatory guidelines scheme

affected Ricketts’ substantial rights. The jury concluded in three

separate findings that Ricketts was responsible for fifty or more

grams of cocaine base.           Combined, these findings amount to a

conclusion by the jury that Ricketts was responsible for at least

150 grams of cocaine base as relevant conduct.                     The Sentencing

Guidelines equate 150 grams of cocaine base to a base offense level

of thirty-four, the level the district court adopted at sentencing.

See U.S. Sentencing Guidelines Manual § 2D1.1(c)(3) (2003).                       When

combined with Ricketts’ criminal history category of one, the

resulting sentencing range was 151 to 188 months’ imprisonment.

See USSG Ch. 5, Pt. A, table.           The district court’s imposition of

a sentence of 151 months was within the Guidelines range.                   Because


                                       - 5 -
the sentence was supported by the findings of the jury, and because

the district court made no statements at sentencing suggesting it

would have imposed a lower sentence if it were not barred by the

Guidelines, we conclude that Ricketts fails to show that he was

prejudiced by the imposition of a sentence under the mandatory

guidelines scheme or that his substantial rights were otherwise

abridged.

            Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 6 -